NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROBERTO HERNANDEZ-CICA, AKA                     No.    16-72179
Josue Gonzalez, AKA Pedro Martinez
Bolvito, AKA Pedro Matias Bolvito,              Agency No. A200-244-015

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Roberto Hernandez-Cica, native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his applications for asylum,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, relief under the Convention Against Torture (“CAT”), and

voluntary departure. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

de novo claims of due process violations in immigration proceedings, Colmenar v.

INS, 210 F.3d 967, 971 (9th Cir. 2000), and we review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny in part and dismiss in part the petition for review.

      Contrary to Hernandez-Cica’s contention, the BIA did not issue a

streamlined order in his case.

       Hernandez-Cica does not challenge the agency’s dispositive finding that his

asylum application was untimely and that he failed to establish extraordinary

circumstances to excuse his untimely filing. Thus, we deny the petition for review

as to asylum.

      Substantial evidence supports the agency’s determination that, even if

credible, Hernandez-Cica failed to establish his experiences in Guatemala rose to

the level of persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000)

(“Threats standing alone . . . constitute past persecution in only a small category of

cases, and only when the threats are so menacing as to cause significant actual

suffering or harm.”) (internal quotation marks omitted). Substantial evidence also

supports the agency’s conclusion that Hernandez-Cica failed to establish that it is

more likely than not he will be persecuted if returned to Guatemala. See Nagoulko


                                          2                                    16-72179
v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution “too

speculative”).

      Further, substantial evidence supports the agency’s denial of Hernandez-

Cica’s CAT claim because he failed to establish it is more likely than not he will

be tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Silaya, 524 F.3d at 1073.

      Finally, we lack jurisdiction to consider Hernandez-Cica’s contentions

regarding voluntary departure because he failed to raise them to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    16-72179